NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           DEC 17 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: SHILOH MANAGEMENT                         No.   19-35266
SERVICES, INC.,
                                                 D.C. Nos.    1:18-cv-00316-EJL
          Debtor,                                             1:18-cv-00317-EJL
______________________________                                1:18-cv-00318-EJL

NOAH G. HILLEN, solely in his capacity
as Chapter 7 Trustee,                            MEMORANDUM*

              Appellant,

 v.

TRIPLE B, LLC; et al.,

              Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                     Argued and Submitted December 10, 2019
                               Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: McKEOWN and CHRISTEN, Circuit Judges, and HARPOOL,** District
Judge.

      Bankruptcy Trustee Noah Hillen appeals the district court’s judgment

affirming the bankruptcy court’s order granting the defendants’ motions for

summary judgment. Hillen seeks to avoid certain liens arising from three different

deeds of trust on the basis that the deeds were deemed unrecorded pursuant to

Idaho law, see Idaho Code § 55-805, because the notary acknowledgments on each

deed were defective. Credit Bureau of Preston v. Sleight, 440 P.2d 143, 148

(Idaho 1968). We have jurisdiction pursuant to 28 U.S.C. § 158(d)(1) and we

affirm.1

      We are bound by our precedent in In re Big River Grain, Inc., 718 F.2d 968

(9th Cir. 1983), absent intervening controlling authority, see FDIC v. McSweeney,

976 F.2d 532, 535 (9th Cir. 1992), or a subsequent indication from Idaho courts

that our interpretation of Idaho law was incorrect, Owen v. United States, 713 F.2d
1461, 1464 (9th Cir. 1983). The parties agree that the acknowledgment in Big

River Grain was identical to the acknowledgments in this case in all material

respects. In Big River Grain, our court held that the acknowledgment substantially

      **
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
      1
        Because the parties are familiar with the facts, we recite only those
necessary to resolve the issues on appeal.
                                          2
complied with Idaho law when read in conjunction with the deed. 718 F.2d at 970.

Idaho law has remained consistent since Jordan v. Securities Credit Corp., 314
P.2d 967 (Idaho 1957), and we agree with the parties that subsequent Idaho cases

reiterated, and did not change, Jordan’s rule. As such, Big River Grain remains

controlling.

      Although the amendments are not controlling, we note that Idaho amended

its statutes in 2017 and significantly relaxed the rigid formal requirements for

certificates of acknowledgment. See generally Idaho Code §§ 51-115, 51-116; see

also §§ 55-710, 55-711 (repealed July 1, 2017). The revised statute added a

provision preserving the validity of notarial acts, even when the notary fails to

meet a statutory requirement. See Idaho Code § 51-126. This follows the

“national trend toward a liberal rather than technical interpretation of notary

acknowledgments” that we observed in Big River Grain. 718 F.2d at 971.

      AFFIRMED.




                                           3